               Case 1:20-cv-01911 Document 1 Filed 03/04/20 Page 1 of 15



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------------X
TRENENA “TRINA” PATTERSON,
                                                                             Civil Case No.: 20-cv-1911
                      Plaintiff,

         -against-                                                                COMPLAINT

ENTERTAINMENT PARTNERS LLC,                                                     Plaintiff Demands a
EYE PRODUCTIONS INC.,                                                               Trial by Jury
VIACOMCBS INC., and
MICHAEL WOLL, individually.

                       Defendants.
-------------------------------------------------------------------------X

        Plaintiff, TRENENA “TRINA” PATTERSON (hereinafter referred to as “Plaintiff”), by

and through her attorneys, DEREK SMITH LAW GROUP, PLLC, hereby complains of

Defendants ENTERTAINMENT PARTNERS LLC, EYE PRODUCTIONS INC., VIACOMCBS

INC., and MICHAEL WOLL, individually (hereinafter referred to collectively as “Defendants”),

upon information and belief, as follows:


                                            NATURE OF CASE

        1.       Plaintiff complains pursuant to Title VII of the Civil Rights Act of 1964, as codified,

42 U.S.C. §§ 2000e to 2000e-17 (amended in 1972, 1978 and by the Civil Rights Act of 1991, Pub.

L. No. 102-166) (“Title VII”), 42 U.S.C. §1981, as amended by the Civil Rights Act of 1991

(“1981”), the laws of the State of New York, and the Administrative Code of the City of New York,

based upon the supplemental jurisdiction of this Court pursuant to United Mine Workers of America

v. Gibbs, 383 U.S. 715 (1966) and 28 U.S.C. § 1367, seeking declaratory and injunctive relief and

damages to redress the injuries that Plaintiff has suffered as a result of, inter alia, race/color

discrimination, national origin discrimination, and sex/gender discrimination, together with hostile
               Case 1:20-cv-01911 Document 1 Filed 03/04/20 Page 2 of 15



work environment, retaliation, and unlawful termination by her employer.


                                  JURISDICTION AND VENUE

        2.      Jurisdiction of this action is conferred upon this Court as this case involves a

Federal Question under Title VII and 42 U.S.C. §1981. The Court also has jurisdiction pursuant to

29 U.S.C. §2617, 28 U.S.C. §1331, §1343 and pendent jurisdiction thereto.

        3.      Additionally, this Court has supplemental jurisdiction under the State law causes of

action asserted in this action.

        4.      On or about October 30, 2019, Plaintiff submitted a complaint with the U.S. Equal

Employment Opportunity Commission (“EEOC”).

        5.      On or about December 14, 2019, Plaintiff received a Right to Sue Letter from the

EEOC.

        6.      Plaintiff satisfied all administrative prerequisites and is filing this case within ninety

(90) days of receiving the Right to Sue Letter.

        7.      Venue is proper in that the events arose in New York County within the Southern

District of New York.


                                               PARTIES

        8.      Plaintiff is an individual, African-American female who is a resident of the State of

New Jersey, Township of West Orange.

        9.      At all times material, Defendant ENTERTAINMENT PARTNERS LLC

(hereinafter referred to as “EP”) is a foreign business corporation duly existing by the virtue and

laws of the State of Delaware that does business in the State of New York.




                                                    2
                Case 1:20-cv-01911 Document 1 Filed 03/04/20 Page 3 of 15



        10.      At all times material, Defendant EP owns and operates a global entertainment

company based in New York City.

        11.      At all times material, Defendant EYE PRODUCTIONS INC. (hereinafter referred

to as “EYE”) is a foreign business corporation duly existing by the virtue and laws of the State of

Delaware that does business in the State of New York.

        12.      At all times material, Defendant EYE owns and operates a television production

company based in California, which does business globally.

        13.      At all times material, Defendant VIACOMCBS INC. (hereinafter referred to as

“CBS”) is a foreign business corporation duly existing by the virtue and laws of the State of

Delaware that does business in the State of New York.

        14.      At all times material, Defendant CBS owns and operates a television broadcasting

company that does business globally.

        15.      At all times material, Defendants EP, EYE, and CBS (hereinafter collectively

referred to as “Defendants”) were joint employers of Plaintiff.

        16.      At all times material, Defendant MICHAEL WOLL (hereinafter referred to as

“WOLL”), is an individual Caucasian male who is a resident of the State of New Jersey.

        17.      At all times material, Defendants employed WOLL as a Costume Designer on set

for the popular American television show, “Blue Bloods.”

        18.      At all times material, Defendant WOLL held supervisory authority over Plaintiff,

controlling many tangible aspects of Plaintiff’s job duties, including the power to hire and fire

Plaintiff.




                                                 3
               Case 1:20-cv-01911 Document 1 Filed 03/04/20 Page 4 of 15



                                   STATEMENT OF FACTS

       19.      In or around August 2014, Defendants hired Plaintiff as a part-time Set Costumer

on the set of the television show, “Blue Bloods.”

       20.      In or around July 2018, Defendants promoted Plaintiff to a full-time position.

       21.      In or around July 2018, Defendant WOLL was promoted from Head Supervisor to

Costume Designer. In this role, WOLL became Plaintiff’s direct supervisor.

       22.      Around this same time, WOLL began making racially discriminatory comments

towards Plaintiff.

       23.      By way of example only, subjected Plaintiff to racially biased stereotypes by

frequently stating to Plaintiff: “black people can’t swim” and “black people don’t climb on

ladders.”

       24.      Additionally, WOLL made comments about Plaintiff having more than one “baby

daddy,” along with comments about Plaintiff’s “wide hips” and “big butt,” again referring to a

discriminatory stereotype about African-Americans.

       25.      On countless occasions, WOLL also referred to Plaintiff’s headscarf as a “du-rag,”

blatantly discriminating against Plaintiff’s African American hair.

       26.      Moreover, WOLL called Plaintiff other racially-motivated epithets such as: “idiot,”

“lazy” and “incompetent” on a weekly basis.

       27.      Additionally, Plaintiff was also informed by a co-worker that WOLL had made

discriminatory comments upon Plaintiff’s date of hire. Specifically, WOLL stated: “Why would

you hire that little black girl? She looks like a hot ghetto mess.”

       28.      Defendants discriminated against Plaintiff on the basis of her race/color and

national origin.



                                                 4
                Case 1:20-cv-01911 Document 1 Filed 03/04/20 Page 5 of 15



        29.      Defendants subjected Plaintiff to a hostile work environment based on her

race/color and national origin which was sufficiently severe and/or pervasive so as to unreasonably

interfere with the workplace environment.

        30.      As a result of WOLL’s unyielding discrimination and harassment, Plaintiff often

left the set crying.

        31.      WOLL further discriminated against Plaintiff on the basis of her sex/gender.

        32.      By way of example only, on or about August 13, 2019, WOLL yelled at Plaintiff

for speaking with a male co-worker and told her to “stop being such a slut.”

        33.      Later that same day, after noticing that Plaintiff was crying, WOLL stated “There’s

not enough milk in my titties to feed you,” insinuating that Plaintiff was acting like an infant

because Plaintiff was crying in response to WOLL’s discriminatory comments.

        34.      In addition to the discriminatory comments and treatment that WOLL subjected

Plaintiff to, WOLL also instructed Plaintiff to perform menial personal tasks that were not related

to her job duties, such as driving WOLL’s husband and niece around New York City.

        35.      WOLL treated Plaintiff less well than her Caucasian male counterparts, who were

not subjected to discriminatory comments and/or instructed to perform menial tasks.

        36.      On or about August 26, 2019, Plaintiff complained to her supervisor, YLEANA

NUNEZ (hereinafter referred to as “NUNEZ”) regarding the discriminatory comments to which

WOLL had subjected Plaintiff.

        37.      On this same day, Plaintiff also called her Union to file a discrimination complaint

against WOLL.

        38.      On or about August 28, 2019, merely two (2) days after Plaintiff complained to

about the discrimination and hostile work environment to which she was subjected to, WOLL



                                                  5
                Case 1:20-cv-01911 Document 1 Filed 03/04/20 Page 6 of 15



summarily demoted Plaintiff and simultaneously cut her days from 5 days per week to 1 day per

week, pretextually citing “performance issues” as a justification for the demotion.

        39.      Notably, prior to Plaintiff’s complaint of discrimination and hostile work

environment, Plaintiff was regularly working 50-60 hours for Defendants on a weekly basis.

        40.      Furthermore, at all times material, Plaintiff had never been disciplined for issues

related to her job performance prior to complaining about workplace discrimination and

harassment.

        41.      Defendants retaliated against Plaintiff for engaging in protected activity by

complaining about the discrimination and hostile work environment to which WOLL subjected

Plaintiff.

        42.      In a further and final act of retaliation, on or about September 12, 2019, Defendant

summarily terminated Plaintiff’s employment, again pretextually citing “performance issues.”

        43.      Defendants’ discriminated against Plaintiff on the basis of her race/color, national

origin and sex/gender, failed to properly investigate Plaintiff’s discrimination complaint(s),

retaliated against Plaintiff for engaging in protected activity, and unlawfully terminated Plaintiff.

        44.      Plaintiff claims a continuous practice of discrimination and claims a continuing

violation and makes all claims herein under the continuing violations doctrine.

        45.      Plaintiff hereby requests reinstatement.

        46.      As a result of Defendants’ actions, Plaintiff felt extremely humiliated, degraded,

victimized, embarrassed, and severely emotionally distressed.

        47.      As a result of Defendants’ discriminatory and intolerable treatment, Plaintiff

suffered and continues to suffer severe emotional distress and physical ailments.




                                                  6
                Case 1:20-cv-01911 Document 1 Filed 03/04/20 Page 7 of 15



        48.      As a result of the acts and conduct complained of herein, Plaintiff has suffered and

will continue to suffer the loss of income, the loss of salary, bonuses, benefits and other

compensation which such employment entails. Plaintiff also suffered future pecuniary losses,

emotional pain, humiliation, suffering, inconvenience, loss of enjoyment of life, and other non-

pecuniary losses. Plaintiff has further experienced severe emotional distress.

        49.      As Defendants’ conduct has been malicious, willful, outrageous, and conducted

with full knowledge of the law, Plaintiff demands punitive damages against Defendants.

        50.      The above are just some examples of the unlawful discrimination to which

Defendants subjected Plaintiff.


                              AS A FIRST CAUSE OF ACTION
                              FOR DISCRIMINATION UNDER
                                       TITLE VII
                           (AGAINST CORPORATE DEFENDANTS)

        51.      Plaintiff repeats, reiterates and realleges each and every allegation made in the

above paragraphs of this Complaint as if more fully set forth herein at length.

        52.      Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e-2(a)

[Section 703] provides that it shall be an unlawful employment practice for an employer: “(1) to

fail or refuse to hire or to discharge any individual, or otherwise to discriminate against any

individual with respect to his compensation, terms, conditions, or privileges of employment,

because of such individual’s race, color, religion, sex, or national origin; . . .”

        53.      Defendants engaged in unlawful employment practices prohibited by 42 U.S.C.

§2000e et seq., by subjecting Plaintiff to discrimination on the basis of her race, color, national

origin, and sex/gender, together with causing a hostile work environment based on the same.

        54.      Defendants violated the above and Plaintiff suffered numerous damages as a result.



                                                   7
               Case 1:20-cv-01911 Document 1 Filed 03/04/20 Page 8 of 15



                            AS A SECOND CAUSE OF ACTION
                               FOR RETALIATION UNDER
                                      TITLE VII
                          (AGAINST CORPORATE DEFENDANTS)

       55.      Plaintiff repeats, reiterates and realleges each and every allegation made in the

above paragraphs of this Complaint as if more fully set forth herein at length.

       56.      Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e-3(a)

provides that it shall be unlawful employment practice for an employer: “(1) to . . . discriminate

against any of his employees . . . because [s]he has opposed any practice made an unlawful

employment practice by this subchapter, or because [s]he has made a charge, testified, assisted or

participated in any manner in an investigation, proceeding, or hearing under this subchapter.”

       57.      Defendants engaged in unlawful employment practice prohibited by 42 U.S.C.

§2000e et seq., by retaliating against Plaintiff with respect to the terms, conditions or privileges of

employment because of her opposition to the unlawful employment practices of Defendant.

       58.      Defendants violated the above and Plaintiff suffered numerous damages as a result.


                               AS A THIRD CAUSE OF ACTION
                                   UNDER FEDERAL LAW
                                   42 U.S.C. SECTION 1981
                                (AGAINST ALL DEFENDANTS)

       59.      Plaintiff repeats, reiterates and realleges each and every allegation made in the

above paragraphs of this Complaint as if more fully set forth herein at length.

       60.      42 U.S.C.A. Section 1981 states in relevant part as follows: “Statement of equal

rights. All persons within the jurisdiction of the United States shall have the same right in every

State and Territory to make and enforce contracts, to sue, be parties, give evidence, and to the full

and equal benefit of all laws and proceedings for the security of persons and property as is enjoyed

by white citizens, and shall be subject to like punishment, pains, penalties, taxes, licenses, and


                                                  8
                 Case 1:20-cv-01911 Document 1 Filed 03/04/20 Page 9 of 15



exactions of every kind, and to no other. (b) “Make and enforce contracts” defined “For purposes

of this section, the term “make and enforce contracts” includes the making, performance,

modification, and termination of contracts, and the enjoyment of all benefits, privileges, terms, and

conditions of the contractual relationship.” 42 U.S.C. §1981.

         61.      Defendants discriminated against Plaintiff, as a member of the African American

race, in violation of the rights afforded to her by 42 U.S.C. §1981.

         62.      By the conduct described above, Defendants intentionally deprived Plaintiff of the

same rights as are enjoyed by white citizens, to the creation, performance, enjoyment, and all

benefits and privileges of her contractual relationship with Defendants, in violation of 42 U.S.C.

§1981.

         63.      As a result of Defendants’ discrimination in violation of Section 1981, as a member

of the African American race, Plaintiff has been denied the enjoyment of all benefits, privileges,

terms, and conditions of her contractual relationship which provided substantial compensation and

benefits, thereby entitling her to injunctive and equitable monetary relief; and having suffered such

anguish, humiliation, distress, inconvenience and loss of enjoyment of life because of Defendant’s

actions, thereby entitling Plaintiff to compensatory damages.

         64.      As alleged above, Defendants acted with malice or reckless indifference to the

rights of the Plaintiff, thereby entitling Plaintiff to an award of punitive damages.

         65.      Defendants violated the above and Plaintiff suffered numerous damages as a result.


                                AS A THIRD CAUSE OF ACTION
                                FOR DISCRIMINATION UNDER
                                   NEW YORK STATE LAW
                                (AGAINST ALL DEFENDANTS)

         66.      Plaintiff repeats, reiterates and realleges each and every allegation made in the



                                                   9
                Case 1:20-cv-01911 Document 1 Filed 03/04/20 Page 10 of 15



above paragraphs of this Complaint as if more fully set forth herein at length.

        67.       New York State Executive Law § 296 provides that, “1. It shall be an unlawful

discriminatory practice: (a) For an employer or licensing agency, because of the age, race, creed,

color, national origin, sex, or disability, or marital status of any individual, to refuse to hire or

employ or to bar or to discharge from employment such individual or to discriminate against such

individual in compensation or in terms, conditions or privileges of employment.”

        68.       Defendants violated the section cited herein by discharging, creating and

maintaining discriminatory working conditions, and otherwise discriminating against the Plaintiff

because of her race/color, national origin, and sex/gender.

        69.       Plaintiff hereby makes a claim against Defendants under all of the applicable

paragraphs of New York State Executive Law Section 296.

        70.       Defendants violated the above and Plaintiff suffered numerous damages as a result.


                               AS A FOURTH CAUSE OF ACTION
                                  FOR RETALIATION UNDER
                                   NEW YORK STATE LAW
                                (AGAINST ALL DEFENDANTS)

        71.       Plaintiff repeats, reiterates and realleges each and every allegation made in the

above paragraphs of this Complaint as if more fully set forth herein at length.

        72.       New York State Executive Law § 296(7) provides that it shall be an unlawful

discriminatory practice: “For any person engaged in any activity to which this section applies to

retaliate or discriminate against any person because he has opposed any practices forbidden under

this article.”

        73.       Defendants engaged in an unlawful discriminatory practice by retaliating against

Plaintiff with respect to the terms, conditions or privileges of her employment because of her



                                                  10
               Case 1:20-cv-01911 Document 1 Filed 03/04/20 Page 11 of 15



opposition to the unlawful employment practices of Defendant.

       74.       Defendants violated the above and Plaintiff suffered numerous damages as a result.


                                AS A FIFTH CAUSE OF ACTION
                                UNDER NEW YORK STATE LAW
                                   AIDING AND ABETTING
                                 (AGAINST ALL DEFENDANTS

       75.       Plaintiff repeats, reiterates and realleges each and every allegation made in the

above paragraphs of this Complaint as if more fully set forth herein at length.

       76.       New York State Executive Law §296(6) further provides that “It shall be an

unlawful discriminatory practice for any person to aid, abet, abet, incite, compel or coerce the

doing of any of the acts forbidden under this article, or to attempt to do so.”

       77.       Defendants engaged in an unlawful discriminatory practice by aiding, abetting,

compelling and/or coercing the discriminatory behavior as stated herein.

       78.       Defendants violated the above and Plaintiff suffered numerous damages as a result.


                            AS A SIXTH CAUSE OF ACTION
                            FOR DISCRIMINATION UNDER
                      THE NEW YORK CITY ADMINISTRATIVE CODE
                            (AGAINST ALL DEFENDANTS)

       79.       Plaintiff repeats and realleges each and every allegation made in the above

paragraphs of this complaint.

       80.       The Administrative Code of City of NY § 8-107 [1] provides that "It shall be an

unlawful discriminatory practice: "(a) For an employer or an employee or agent thereof, because

of the actual or perceived age, race, creed, color, national origin, gender, disability, marital status,

sexual orientation or alienate or citizenship status of any person, to refuse to hire or employ or to

bar or to discharge from employment such person or to discriminate against such person in



                                                  11
                Case 1:20-cv-01911 Document 1 Filed 03/04/20 Page 12 of 15



compensation or in terms, conditions or privileges of employment."

        81.       Defendants engaged in an unlawful discriminatory practice in violation of New

York City Administrative Code Title 8, by creating and maintaining discriminatory working

conditions and a hostile work environment, and otherwise discriminating against the Plaintiff

because of Plaintiff's race, color, national origin, and sex/gender.

        82.       Plaintiff hereby makes a claim against Defendants under all of the applicable

paragraphs of New York City Administrative Code Title 8.


                            AS A SEVENTH CAUSE OF ACTION
                               FOR RETALIATION UNDER
                       THE NEW YORK CITY ADMINISTRATIVE CODE
                              (AGAINST ALL DEFENDANTS)

        83.       Plaintiff repeats and realleges each and every allegation made in the above

paragraphs of this complaint.

        84.       The New York City Administrative Code Tide 8, §8-107(1)(e) provides that it shall

be unlawful discriminatory practice: "For an employer . . , to discharge . . . or otherwise

discriminate against any person because such person has opposed any practices forbidden under

this chapter. . . "

        85.       Defendants engaged in an unlawful discriminatory practice in violation of New

York City Administrative Code Tide 8, §8-107(1)(e) by discriminating against the Plaintiff because

of Plaintiff's opposition to the unlawful employment practices of Plaintiff's employer.


                            AS AN EIGHTH CAUSE OF ACTION
                           FOR AIDING AND ABETTING UNDER
                       THE NEW YORK CITY ADMINISTRATIVE CODE
                              (AGAINST ALL DEFENDANTS)

        86.       Plaintiff repeats and realleges each and every allegation made in the above



                                                  12
               Case 1:20-cv-01911 Document 1 Filed 03/04/20 Page 13 of 15



paragraphs of this complaint.

       87.       The New York City Administrative Code Title 8, §8-107(6) provides that it shall be

unlawful discriminatory practice: "For any person to aid, abet, incite, compel or coerce the doing

of any of the acts forbidden under this chapter, or attempt to do so."

       88.       Defendants engaged in an unlawful discriminatory practice in violation of New

York City Administrative Code Title 8, §8-107(6) by aiding, abetting, inciting, compelling and

coercing the above discriminatory, unlawful and retaliatory conduct.


                            AS A NINTH CAUSE OF ACTION
                            FOR DISCRIMINATION UNDER
                      THE NEW YORK CITY ADMINISTRATIVE CODE
                            (AGAINST ALL DEFENDANTS)

       89.       Plaintiff repeats and realleges each and every allegation made in the above

paragraphs of this complaint.

       90.       Section 8-107(19), entitled Interference with protected rights provides that “It shall

be an unlawful discriminatory practice for any person to coerce, intimidate, threaten or interfere

with, or attempt to coerce, intimidate, threaten or interfere with, any person in the exercise or

enjoyment of, or on account of his or her having aided or encouraged any other person in the

exercise or enjoyment of, any right granted or protected pursuant to this section.”

       91.       Defendants violated the above section as set forth herein.


                            AS A TENTH CAUSE OF ACTION
                          FOR INDIVIDUAL LIABILITY UNDER
                      THE NEW YORK CITY ADMINISTRATIVE CODE
                             (AGAINST ALL DEFENDANTS)

       92.       Plaintiff repeats and realleges each and every allegation made in the above

paragraphs of this complaint.



                                                  13
               Case 1:20-cv-01911 Document 1 Filed 03/04/20 Page 14 of 15



       93.       Section 8-107(13) entitled Employer liability for discriminatory conduct by

employee, agent or independent contractor provides "An employer shall be liable for an unlawful

discriminatory practice based upon the conduct of an employee or agent which is in violation of

any provision of this section other than subdivisions one and two of this section." b. An employer

shall be liable for an unlawful discriminatory practice based upon the conduct of an employee or

agent which is in violation of subdivision one or two of this section only where: (1) the employee

or agent exercised managerial or supervisory responsibility; or (2) the employer knew of the

employee's or agent's discriminatory conduct, and acquiesced in such conduct or failed to take

immediate and appropriate corrective action; an employer shall be deemed to have knowledge of

an employee's or agent's discriminatory conduct where that conduct was known by another

employee or agent who exercised managerial or supervisory responsibility; or (3) the employer

should have known of the employee's or agent's discriminatory conduct and failed to exercise

reasonable diligence to prevent such discriminatory conduct.

       94.       Defendants violated the above section as set forth herein.


                                          JURY DEMAND

       Plaintiff requests a jury trial on all issues to be tried.


       WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally, in

an amount to be determined at the time of trial plus interest, punitive damages, attorneys’ fees,

costs, and disbursements of action; and for such other relief as the Court deems just and proper.




                                                   14
          Case 1:20-cv-01911 Document 1 Filed 03/04/20 Page 15 of 15



Dated: March 4, 2020
       New York, New York

                                    DEREK SMITH LAW GROUP, PLLC
                                    Attorneys for Plaintiff

                                           /s/ Rachel Allen
                                    By:    _________________________
                                           Rachel Allen, Esq.
                                           One Penn Plaza, Suite 4905
                                           New York, New York 10119
                                           (212) 587-0760




                                      15
